     Case 5:19-cr-00151-DSF Document 155 Filed 10/07/19 Page 1 of 9 Page ID #:1935



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOSEPH B. WIDMAN
 4   Assistant United States Attorney
     Chief, Riverside Branch Office
 5   ROBERT S. TRISOTTO (Cal. SBN 314178)
     Assistant United States Attorney
 6   Riverside Branch Office
          3403 10th Street, Suite 200
 7        Riverside, California 92501
          Telephone: (951) 276-6211
 8        Facsimile: (951) 276-6202
          Email: Robert.Trisotto@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                             UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. ED CR 19-00151-DSF-2

14               Plaintiff,                   GOVERNMENT’S SENTENCING POSITION
                                              REGARDING DEFENDANT CASSANDRA
15                    v.                      NICOLE GONZALES

16   JOSE LUIS CANALES, et al.,               Hearing Date: October 28, 2019
       (2) CASSANDRA NICOLE GONZALES,         Hearing Time: 8:30 a.m.
17                                            Location:     Courtroom of the
                 Defendants.                                Hon. Dale S.
18                                                          Fischer

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorney Robert S. Trisotto,
23   files its sentencing position for defendant Cassandra Nicole
24   Gonzales.
25   ///
26   ///
27

28
     Case 5:19-cr-00151-DSF Document 155 Filed 10/07/19 Page 2 of 9 Page ID #:1936



 1         This sentencing position is based upon the attached memorandum

 2   of points and authorities, the files and records in this case, and

 3   such further evidence and argument as the Court may permit.

 4    Dated: October 7, 2019               Respectfully submitted,

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8
                                           JOSEPH B. WIDMAN
 9                                         Assistant United States Attorney
                                           Chief, Riverside Branch Office
10

11                                           /s/
                                           ROBERT S. TRISOTTO
12                                         Assistant United States Attorney

13                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 5:19-cr-00151-DSF Document 155 Filed 10/07/19 Page 3 of 9 Page ID #:1937



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         Defendant Cassandra Nicole Gonzales (“defendant”) transported

 4   five undocumented individuals in the United States for private

 5   financial gain.     On April 24, 2019, defendant drove the five

 6   individuals to a parking lot in Fontana, California.           She met two

 7   other individuals there in the middle of the night.           Border Patrol

 8   Agents were present.      Agents saw two of the five individuals get out

 9   of defendant’s car and into another person’s car.           Border Patrol

10   Agents approached and arrested defendant.

11         On September 13, 2019, the United States Probation Office filed

12   its Presentence Report (“PSR”) and Recommendation Letter.            (ECF Nos.

13   148, 149.)    The PSR determined that the total offense level under the

14   United States Sentencing Guidelines (the “Guidelines”) is 10, and

15   that defendant’s criminal history falls within category I, resulting

16   in a Guidelines sentencing range of six to 12 months.           (PSR ¶ 91.)

17         Based on the calculations set forth in the PSR, and the

18   appropriate sentencing considerations under 18 U.S.C. § 3553(a), the

19   government respectfully recommends that the Court impose the

20   following sentence: (1) a six-month term of imprisonment; (2) a

21   three-year period of supervised release; and (3) a $100 special

22   assessment.    A sentence of six months in prison is necessary to

23   reflect the seriousness of the offense and to deter defendant and

24   others from engaging in alien smuggling for financial gain.

25   II.   FACTUAL BACKGROUND
26         At the time of entry of her guilty plea, defendant admitted to

27   the following facts under her plea agreement (ECF No. 87 ¶ 9):

28
     Case 5:19-cr-00151-DSF Document 155 Filed 10/07/19 Page 4 of 9 Page ID #:1938



 1         On or about April 24, 2019, defendant drove five aliens –-

 2   A.C.V., M.P.G., L.P.A., E.O.F., and R.L.M. (collectively, the

 3   “Smuggled Aliens”) –- to a parking lot in Fontana, California.

 4   Defendant met Individual 1 and Individual 2 in the parking lot at

 5   approximately 11:30 p.m.

 6         In the parking lot, Individual 1 approached the passenger door

 7   of defendant’s car, asked for two of the five Smuggled Aliens by

 8   name, and after two of the Smuggled Aliens stepped out of the car,

 9   Individual 1 transferred them to Individual 2’s car.           At

10   approximately 12:30 a.m. on April 25, 2019, Border Patrol Agents

11   approached defendant and the Smuggled Aliens in the parking lot.

12         Defendant knew the Smuggled Aliens were not lawfully present in

13   the United States.     Defendant transported the Smuggled Aliens in

14   order to help them remain in the United States illegally.            Defendant

15   transported the Smuggled Aliens in the middle of the night and

16   instructed the Smuggled Aliens to conceal themselves while being

17   transported.    Defendant took these steps in an effort to avoid

18   detection by immigration authorities.         Defendant was being paid for

19   transporting the Smuggled Aliens.

20   ///

21   ///

22

23

24

25

26

27

28

                                             2
     Case 5:19-cr-00151-DSF Document 155 Filed 10/07/19 Page 5 of 9 Page ID #:1939



 1   III. THE PRESENTENCE INVESTIGATION REPORT
 2         On September 13, 2019, the U.S. Probation Office disclosed the

 3   PSR to the parties and issued its Recommendation Letter.            (ECF Nos.

 4   148, 149.)

 5         A.     Offense level
 6         In the PSR, the Probation Officer concluded that the appropriate

 7   offense level is 10.      The Probation Officer’s offense level

 8   calculation is as follows:

 9         Base Offense Level :         12    [U.S.S.G. § 2L1.1(a)(3)]
10         Acceptance of
           Responsibility :             -2    [U.S.S.G. § 3E1.1(a)]
11
           ____________________________
12

13         TOTAL :                      10

14   (PSR ¶¶ 33-42.)

15         B.     Criminal History Category

16         The PSR concluded that defendant is in Criminal History Category

17   I because defendant’s criminal history score is zero.           (PSR ¶ 48.)

18         C.     Probation Office’s recommended sentence

19         In its Recommendation Letter, the Probation Office recommended a

20   sentence of six months’ imprisonment, which is at the low end of the

21   Guidelines range it set forth in that letter.          (ECF No. 148 at 1.)

22   The Probation Office also recommended three years of supervised

23   release, all fines waived, and a $100 special assessment.            (Id. at

24   1.)

25   IV.   THE GOVERNMENT’S POSITION ON THE PRESENTENCE REPORT AND
           RECOMMENDATION LETTER
26

27         The government concurs with the guidelines calculations and

28   criminal history computation set forth in the PSR.

                                             3
     Case 5:19-cr-00151-DSF Document 155 Filed 10/07/19 Page 6 of 9 Page ID #:1940



 1   V.     THE GOVERNMENT’S RECOMMENDED SENTENCE AND SECTION 3553(a)
            ANALYSIS
 2

 3          The government recommends a sentence at the low end of the

 4   guidelines range (six months’ imprisonment), three years of

 5   supervised release, and a $100 special assessment.

 6          A.    Nature, circumstances, and seriousness of the offense
 7          The nature of the offense should not be minimized –- alien

 8   smuggling is a form of human trafficking, and is serious and

 9   dangerous.    Here, defendant knowingly transported five undocumented

10   individuals within the United States for private financial gain.

11   Activities of this kind are inherently dangerous because there is a

12   strong disincentive among those being smuggled to involve the

13   authorities in the event of misconduct or abuse, and because of the

14   significant power disparity between the smuggler and those being

15   smuggled.    Also, defendant’s conduct undermines our country’s system

16   of lawful and regulated immigration.        Defendant’s actions should be

17   punished and deterred.

18          B.    Defendant’s history and characteristics
19          Defendant’s history and characteristics support a six-month

20   period of imprisonment.      Defendant accepted responsibility for her

21   actions early in this case.       In doing so, she saved the government

22   significant resources in not having to prepare her case for trial.

23   She admitted her criminal conduct early, and pled guilty to one count

24   of Transporting Illegal Aliens for Private Financial Gain, in

25   violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii)), (a)(1)(B)(i).            (ECF No.

26   87.)   Additionally, defendant does not have any prior criminal

27   convictions but does have two pending misdemeanor charges.            (PSR

28   ¶¶ 47-51.)    Moreover, according to defendant, she committed the

                                             4
     Case 5:19-cr-00151-DSF Document 155 Filed 10/07/19 Page 7 of 9 Page ID #:1941



 1   instant offense during a time when she was using methamphetamine

 2   (March to May 2019) with a new group of friends -- the same group of

 3   friends she committed the instant offense with on April 24, 2019.

 4   (PSR ¶ 69.)

 5         Defendant’s early acceptance of responsibility, together with

 6   her lack of criminal history points and former use of

 7   methamphetamine, leads the government to believe that the sentence

 8   recommended by the Probation Officer properly incorporates

 9   defendant’s history and characteristics and trajectory in turning

10   away from crime and toward lawful pursuits.          These circumstances

11   justify the low-end recommendation the government and probation are

12   recommending.

13         C.    Need to promote respect for the law, to provide adequate
                 deterrence, and to protect the public
14

15         Defendant should receive a meaningful prison term given the

16   offense of conviction and number of undocumented individuals she was

17   transporting.    A sentence of six-months’ imprisonment would

18   adequately instill in defendant a respect for the law and

19   sufficiently deter her from transporting undocumented individuals in

20   the future, once she is released from prison.          A six-month period of

21   imprisonment will impress upon defendant the seriousness of her crime

22   and will give defendant ample time to reconsider her actions in light

23   of the consequences.

24         D.    Need to avoid unwarranted sentencing disparities
25         Finally, the court’s sentence should seek to minimize sentencing

26   disparities among similarly situated defendants.           Using the correctly

27   calculated sentencing guidelines as a starting point for sentencing

28   helps accomplish this goal.       See, e.g., United States v. Treadwell,
                                             5
     Case 5:19-cr-00151-DSF Document 155 Filed 10/07/19 Page 8 of 9 Page ID #:1942



 1   593 F.3d 990, 1011-12 (9th Cir. 2010).         Since the government’s

 2   requested sentence is within the applicable guidelines range, such a

 3   sentence would avoid unwarranted sentencing disparities among

 4   similarly-situated defendants.

 5   VI.   CONCLUSION
 6         For the foregoing reasons, the government respectfully requests

 7   that this Court impose a sentence of six months’ imprisonment, three

 8   years of supervised release, and a $100 special assessment.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             6
     Case 5:19-cr-00151-DSF Document 155 Filed 10/07/19 Page 9 of 9 Page ID #:1943



 1                                     CERTIFICATE OF SERVICE

 2
            I, REBECCA EVANS, declare:
 3
                   That I am a citizen of the United States and resident or employed in Riverside
 4

 5   County, California; that my business address is the Office of United States Attorney, 3403

 6   Tenth Street, Suite 200, Riverside, CA 92501; that I am over the age of eighteen years, and
 7   am not a party to the above-entitled action; That I am employed by the United States
 8
     Attorney for the Central District of California who is a member of the Bar of the United States
 9
     District Court for the Central District of California, at whose direction I served a copy:
10

11                     GOVERNMENT’S SENTENCING POSITION REGRDING
                         DEFENDANT CASSANDRA NICOLE GONZALES
12

13   [ ] Placed in a closed       [ ]Placed in a sealed
     envelope, for collection     envelope for collection
14   and interoffice delivery     and mailing via United
     addressed as follows:        States Mail, addressed as
15                                follows:

16   [ ] By hand-delivery         [ x ] By electronic email
     addressed as follows:        as follows:
17

18

19                                     USPO CRISTINA TORRES
                                     United States Probation Office
20                                Cristina_torres@cacp.uscourts.gov

21          This Certificate is executed on October 7, 2019, in Riverside, California. I
22   certify under penalty of perjury that the foregoing is true and correct.
23
                                                      /s/
24                                              _________________
                                                REBECCA EVANS
25

26

27

28
